Citation Nr: 0021240	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-43 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant's income is excessive for payment of 
improved death pension benefits, effective January 1, 1995, 
to include consideration of whether her monthly payments 
should have been at a higher rate from January 1, 1994 
through December 31, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from April 1963 to March 1966.  The veteran died 
in November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 determination by the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which granted 
monthly pension benefits at a rate of $151, effective January 
1, 1994.  The RO also determined that the appellant's monthly 
income would exceed the maximum allowable annual income for 
an improved death pension in 1995 and terminated her death 
pension benefits, effective January 1, 1995.

This matter was previously before the Board in February 1997, 
at which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  On January 1, 1995, the appellant's net annual countable 
income was in excess of $5,386, which was the maximum annual 
rate for an improved death pension for a surviving spouse 
with no dependents at that time.

2.  The appellant's monthly pension benefits were correctly 
calculated as being $151 from January 1, 1994 through 
December 31, 1994.



CONCLUSION OF LAW

The appellant's receipt of improved death pension benefits 
was properly terminated, effective January 1, 1995, by reason 
of excessive income, and she was not entitled to  monthly 
payments at a higher rate from January 1, 1994 through 
December 31, 1994.  38 U.S.C.A. §§ 1541, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 2.271, 3.272 and 3.273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Subject to certain requirements, 
including income, VA improved death pension benefits are 
payable to a surviving spouse of each veteran of a period of 
war.  38 U.S.C.A. § 1541.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b) (1999).

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271 (1999).

Compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or death, 
will be considered income as received.  38 C.F.R. § 3.271(g) 
(1999).

Exclusions from the surviving spouse's countable income for 
the purpose of determining entitlement to improved death 
pension include unreimbursed medical expenses paid by a 
surviving spouse to the extent that such amounts exceed 5 
percent of the maximum annual pension rate payable to the 
surviving spouse during the 12 month annualization period in 
which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g)(2) (1999).

Amounts paid by a surviving spouse or child of a veteran for 
the veteran's just debts, expenses of last illness and burial 
(to the extent such burial expenses are not reimbursed under 
chapter 23 of title 38 U.S.C.) are also excluded from the 
income of the surviving spouse.  The term "just debts" does 
not include any debt that is secured by real or personal 
property.  Such expenses which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12- month annualization period in 
which they were paid, or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  38 C.F.R. § 3.272(h)(1)(ii) 
(1999).

Effective December 1, 1993, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $5,239.  Effective December 1, 1994, the 
maximum annual rate of improved death pension for a surviving 
spouse with no dependents was $5,386.  38 U.S.C.A. § 1541.

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to the beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder by 
12.  38 C.F.R. § 3.273 (1999).

Factual Background.  A review of the record discloses that 
the veteran died on December [redacted], 1993.  The appellant's 
application for improved death pension benefits (VA Form 21-
534) was received in January 1994.  In her application, the 
appellant indicated that she received $417 in social security 
benefits per month and $41 in Medicare deductions, totaling 
$458 in monthly income.  In February 1994, she also submitted 
a Request for Information Concerning Medical, Legal, or Other 
Expenses (VA Form 21-8416) wherein she provided a list of 
funeral expenses which totaled approximately $2,078.

As reported earlier, by a March 1994 notice of award, the RO 
indicated that it had deducted the $2,078 in expenses from 
the appellant's gross annual income of $5,496 and awarded 
$151 in monthly VA benefits from January 1, 1994 to December 
31, 1994.  However, the RO also terminated this award, 
effective January 1, 1995, because the appellant's income was 
found to be in excess of the maximum annual pension rate for 
a surviving spouse with no dependents at that time.

By an April 1994 statement of the case, the RO indicated that 
the award of $151 in monthly VA benefits to the appellant had 
been made at the correct dates and that no adjustment was in 
order.  It also indicated that these payments would terminate 
on January 1, 1995 because the appellant's gross annual 
income exceeded the maximum annual payment rate.

A January 1995 computer printout includes information which 
pertains to the Social Security Administration.  This 
printout shows that as of January 1995 the gross benefit was 
$471.10 and that there was a third party payer for the 
supplemental insurance premium of $46.10.  It was reported 
that the appellant had no Medicare entitlement.

As reported earlier, the Board remanded this case for further 
development of the evidence in February 1997.  At that time, 
the Board directed the RO to request the appellant to submit 
a list of the medical expenses that she paid in 1994 and 
1995.  The RO was also directed to reconsider the appellant's 
claim in light of any additional information provided by the 
appellant and in light of the January 1995 computer printout 
as it might confirm that she paid insurance premiums which 
constituted a deductible expense and increased the rate of 
her pension.

By an April 1997 letter, the RO requested the appellant to 
complete enclosed VA Forms 21-8416 for the years 1994, 1995 
and 1996.  She was also requested to furnish a statement from 
the Social Security Administration indicating if and when 
Medicare deductions were withheld from her monthly Social 
Security Administration checks.  The appellant was advised 
that the Medicare deductions could be considered a medical 
expense which reduced her countable income.  The RO then 
advised the appellant to submit this evidence before June 11, 
1997 or it would render a decision based on the available 
evidence of record.

The appellant never responded to the RO's April 1997 letter.

By an October 1999 supplemental statement of the case, the RO 
indicated that the termination of the appellant's nonservice-
connected death pension on January 1, 1995 had been proper.  
The RO pointed out that the information of record from the 
Social Security Administration indicated a third party pays 
supplemental insurance of $46.10 and therefore this amount 
cannot be a deduction for the appellant.

Analysis.  As a preliminary matter, the Board finds that the 
appellant's claim is well-grounded pursuant to 38 U.S.C.A. §  
5107 in that it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  After reviewing the 
record, the Board is satisfied that all relevant, available 
evidence is on file and that the statutory duty to assist the 
appellant in the development of evidence relevant to this 
claim has been satisfied.  38 U.S.C.A. § 5107.

The Board finds that the RO acted properly when it terminated 
the appellant's death pension benefits on January 1, 1995, as 
her income exceeded the maximum allowable annual income for 
an improved death pension at that time.  Specifically, the 
maximum annual rate of improved death pension for a surviving 
spouse with no dependents in January 1995 was $5,386.  The 
appellant's application for improved death pension benefits 
dated in January 1994 shows that she received $417 in social 
security benefits per month and $41 in Medicare deductions, 
totaling $458 in monthly income.  As such, hers gross income 
was $5,496 annually ($458 x12).  Thus, her net annual 
countable income was in excess of $5,386, the maximum 
allowable annual income for an improved death pension in 
January 1995.  The information received in January 1995 
reflects that her monthly gross social security benefit had 
increased to $471.10, or $5,653.20 for 1995.  Under such 
circumstances, it follows that favorable action in connection 
with this aspect of the appellant's appeal is not in order.  
38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 3.271, 3.272.

The Board also finds that the appellant's monthly payments 
should not have been at a higher rate than $151 from January 
1, 1994 through December 31, 1994.  The appellant's VA Form 
21-8416 shows that funeral expenses totaled approximately 
$2,078.  This amount subtracted from her gross income 
($5,496) results in a total net income of $3,418.  This 
amount subtracted from the maximum annual rate of improved 
death pension for a surviving spouse with no dependents 
during the pertinent period ($5,239) results in a total of 
$1,821.  When this amount is divided by 12 the total is $151.  
As such, the RO correctly determined $151 to be the rate of 
the appellant's monthly pension benefits from January 1, 1994 
through December 31, 1994.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.102, which pertain reasonable doubt.  However, the law 
and the facts support the RO's decision and the preponderance 
of the evidence is against the appellant's claim.  As such, 
the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In April 1997, and pursuant to the Board's remand, the RO 
requested the appellant to forward a statement from the 
Social Security Administration indicating if and when 
Medicare deductions were withheld from her monthly Social 
Security Administration checks.  However, the appellant did 
not forward a statement from the Social Security 
Administration or respond to the RO's  request in any way.  
In this regard, the Board finds that the RO has complied with 
its duty to assist the appellant in the development of her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The termination of the appellant's receipt of improved death 
pension benefits, effective January 1, 1995, was proper, and 
she was not entitled to monthly payments at a higher rate 
from January 1, 1994 through December 31, 1994.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

